301 F.2d 139
EL PASO NATURAL GAS COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 19547.
United States Court of Appeals Fifth Circuit.
March 28, 1962.

Allen R. Grambling, El Paso, Tex., Malcolm T. Dungan, Gregory A. Harrison, Eugene J. McDonald, San Francisco, Cal., George D. Horning, Jr., Patrick G. Sullivan, Washington, D. C., Louis B. Claverie, New Orleans, La., for petitioner.
Howard E. Wahrenbrock, Sol., Ralph S. Spritzer, Gen. Counsel, Arthur F. Fribourg, Atty., F. P. C., Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
It appearing that the order from which review is here sought by the petitioner is purely procedural and makes no decision on the merits of the issues before the Commission, we conclude that the order is not reviewable at this time. Magnolia Petroleum Co. v. Federal Power Commission, 5 Cir., 236 F.2d 785, cert. den. 352 U.S. 968, 77 S.Ct. 356, 1 L.Ed. 2d 322; Sun Oil Co. v. Federal Power Commission, 5 Cir., 297 F.2d 77.


2
Petition dismissed.